Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with George Dolina on 08/10/2022.
The claims have been amended as follows:
1. (Currently Amended) A pressure measurement pod for use in blood circuits, comprising: 
a housing defining a chamber and having a rigid wall portion that at least partially encloses the chamber; 
a flexible wall integrally connected to the rigid wall portion and forming a flexible, moveable, fluid-impermeable diaphragm, the diaphragm having a first major side facing an interior of the chamber and a second major side opposite the first major side, wherein the second major side faces outwardly away from the chamber; and
two ports on opposite sides of the housing, the ports being fluidly connected to the chamber, wherein
the pressure measurement pod has a shape such that any contour from a first one of the ports following along to an opposite one of the ports[[,]] and traces only surfaces characterized by positive or neutral draft angles, thereby permitting mold pins to be withdrawn through the ports such that the pressure measurement pod is moldable in a single shot molding process. 

2. (Previously presented) The pressure measurement pod of claim 1, wherein the diaphragm is configured and operative to move only from an initial molded position to a second position inward from the initial molded position toward the chamber, and from the second position to the initial molded position.

3. (Canceled).

4. (Currently Amended) The pressure measurement pod of claim 2, wherein at least a portion of the diaphragm is thinner than the rigid wall portion of the housing of the pressure sensing pod.

5. (Previously presented) The pressure measurement pod of claim 1, wherein the diaphragm is configured and operative to move outwardly from an initial molded position and inwardly from the initial molded position.

6. (Currently Amended) The pressure measurement pod of claim 5, wherein at least a portion of the diaphragm is thinner than the rigid wall portion of the housing of the pressure sensing pod.

7. (Original) The pressure measurement pod of claim 1, wherein the second major side facing outwardly away from the chamber has a circular shape.

8. (Canceled).

9. (Original) The pressure measurement pod of claim 1, wherein the diaphragm is of uniform thickness. 

10. (Previously presented) The pressure measurement pod of claim 1, wherein the diaphragm includes a raised stem on the second major side.

11. (Currently Amended) The pressure measurement pod of claim 4, wherein
an entirety of the diaphragm is thinner than the rigid wall portion of the housing.

12. (Currently Amended) The pressure measurement pod of claim 6, wherein
an entirety of the diaphragm is thinner than the rigid wall portion of the housing.

13. (Previously presented) The pressure measurement pod of claim 11, wherein 
the diaphragm is of uniform thickness. 

14. (Previously presented) The pressure measurement pod of claim 12, wherein 
the diaphragm is of uniform thickness. 

15. (Currently Amended) The pressure measurement pod of claim 4, wherein the diaphragm includes an engagement feature on the second major side, and
an entirety of the diaphragm, except for the engagement feature, is thinner than the rigid wall portion of the housing.

16. (Currently Amended) The pressure measurement pod of claim 6, wherein the diaphragm includes an engagement feature on the second major side, and 
an entirety of the diaphragm, except for the engagement feature, is thinner than the rigid wall portion of the housing.

The following is an examiner’s statement of reasons for allowance: The claims are deemed to distinguish in view of recitation of  “…two ports on opposite sides of the housing, the ports being fluidly connected to the chamber, wherein
the pressure measurement pod has a shape such that any contour from a first one of the ports following along an internal surface of the chamber, to an opposite one of the ports and traces only surfaces characterized by positive or neutral draft angles, thereby permitting mold pins to be withdrawn through the ports, such that the pressure measurement pod is moldable in a single shot molding process”.
Claim 1 was amended to both more clarify and positively recite the structural features of the pressure pod regarding ports, and shape contours having only positive or neutral draft angles permitting mold pins to be withdrawn through the ports and such that the pod is moldable in a single shot molding process, and also clarify structural relationship of components to mitigate 35 U.S.C. 112 (b) issues. Support is found in figures, 15B and 15C, and in paragraphs [0018, 0035 and 0036] of the Specification. 
Claims 4, 6, 11, 12, 15 and 16 are amended to mitigate 35 U.S.C. 112 (a) and (b) issues pertaining to clarity of the recitation of diaphragm portion thickness as well as more closely correspond to supporting figures 2 and 15A and paragraph [0111] of the Specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	JWD
	08/11/2022
	/JOSEPH W DRODGE/           Primary Examiner, Art Unit 1778